El Juez Asociado Sr.' Figueras
emitió la opinión del tribunal.
Ante la Corte de Distrito de Ponce se presentó la siguiente demanda enmendada:
“Los demandantes se querellan y alegan:
‘ ‘ Io. Que son dueños de una ' destilería, sita en esta ciudad de *79Ponce, que se utiliza exclusivamente para la fabricación de la prepa-ración medicinal de propiedad exclusiva conocida por “Alcoholado Barnés”.
“2o. Que la ley de arbitrios sobre líquidos alcohólicos etc., etc., en vigor hasta julio 1 de 1905, disponía que “preparaciones medicinales de patentes etc., etc., solamente pagarían el cinco por ciento sobre el valor de la fachira.”
“3o. Que en virtud de la precedente disposición legal, los deman-dantes hasta la citada fecha de julio 1 de 1905, solamente pagaban al Tesoro Insular en concepto de arbitrios ó impuestos, el cinco por ciento sobre el valor de la factura por la venta de su alcoholado, pues era una preparación medicinal y el Gobierno la reconócía como tal.
“4o. Que en nueve de marzo de 1905, la Asamblea .Legislativa de Puerto Rico aprobó una ley para enmendar la que se cita en la alega-ción 2 de esta demanda, la cual empezó á regir el 1 de Julio de 1905, y mediante cuya ley se establece que: ‘ ‘ Sobre toda preparación medicinal de propiedad exclusiva &, se pagará un impuesto de cinco por ciento ad valorem.
“5o. Que la Ley de arbitrios citada en la alegación 4, que ahora rige y la citada en la alegación 2, en nada difieren.
“6o. Que el ‘Alcoholado Barnés’ aún continúa siendo una prepa-ración medicinal de propiedad exclusiva.
“7o. Que el Gobierno se ha empeñado en imponer y cobrar á los ■demandantes un impuesto de veinte y seis centavos por cada litro ó fracción de litro que vendan de su alcoholado como si no fuera una preparación medicinal.
“8o. Que los demandantes han vendido y despacha.do á los Sres. José Romaguera & Co. desde el seis de septiembre de 1905 hasta el 19 ■de abril de 1906, 2999 litros del mencionado ‘Alcoholado Barnés,’ por la suma de $1,225.96 y que, al vender los citados litros de dicho •alcoholado, se vieron obligados, para no verse envueltos en un proces"' criminal, á pagar, contra su voluntad, erróneamente y ba.jo protesta, al Pueblo de Puerto Rico la cantidad de $779.74 en calidad de im-puesto ó arbitrio sobre el mismo, como si el expresado alcoholado no fuera una preparación medicinal; siendo así que -el Pueblo de Puerto Rico solamente tenía derecho á percibir por los 2,999 litros, la suma de $61.30 ó sea el cinco por ciento sobre los $1,225.96, que es el valor de la factura.
“9o. Que de lo que precede se desprende que hay á nuestro favor una diferencia, entre lo que se tenía derecho á percibir y lo que en *80realidad se percibió, de $718.44, cuya suma obra ilegalmente en poder del Pueblo de Puerto Rico.
“Por tanto, á la Hon. Corte suplico se sirva dictar sentencia de-clarando que la ley y los hechos favorecen á la parte actora y, en su consecuencia, ordenar la devolución de la expresada suma de $718.44 que ilegalmente percibió el Pueblo de Puerto Rico de los demandantes y condenar al pago de todas las costas al demandado.
“Ponce, P.R. 1 de junio de 1906. José A. Poventud, Ab. de los de-mandantes. — Recibí copia hoy 2 de junio de 1906. — Julio 11. Padilla, Ab. del demandado.”
A dicha demanda se opuso por el demandado la excepción previa consistente en que no aduce hechos suficientes para determinar una causa de acción porque no aparece que el pago de $718.44 fué involuntario ó por coacción, sino que por el contrario resulta que se hizo voluntariamente y sin ninguna obligación legal.
La corte en 20 de julio de 1906 declaró sin lugar esa excep-ción sin especial condenación de costas, y concedió diez días á El Pueblo de Puerto Rico para contestar la demanda.
En 30 de julio de 1906 El Pueblo de Puerto Rico contestó la demanda, admitiendo algunas de las alegaciones de ella y negando otras, pero sosteniendo que los 779 pesos 74 centavos fueron justamente debidos en calidad de impuesto sobre 2,999 litros de la preparaciózi denominada “Alcoholado Barnés” y dicha cantidad fué legalmente cobrada por El Pueblo de Puerto Rico porque tenía derecho á percibir dicha suma.
En 14 de agosto del año citado se llamó el pleito para juicio ante la Corte de Distrito de Ponce y ésta, después de oir la lectura de la demanda, su contestación, las pruebas presen-tadas por las partes y sus argumentaciones, pronunció senten-cia y declaró sin lugar la demanda, condenando á los deman-dantes al pago de las costas del pleito ascendentes á * * *
Los demandantes ó sea Doña Dolores Gr. Viuda de Barnés y Don Joaquín, del propio apellido, por medio de su abogado Don José A. Poventud, establecieron recurso de apelación *81contra la anterior resolución y ante esta Corte Suprema pre-sentó su alegato escrito que fue impugnado en igual forma por el fiscal, teniendo lugar la vista de este caso sin que á ella concurriera ninguna *de las partes.
En primer término, se presenta á nuestra consideración si la excepción previa opuesta á la demanda debió prosperar ó si por el contrario procedió correctamente el Juez de la-Corte de Ponce, al denegarla.
Desde luego, que estuvo bien rechazada, porque la de-manda, entre otras alegaciones, expresa con claridad el mo-tivo porqué se pagó la cantidad que se reclama, que fué, según los demandantes “ obligados por no verse envueltos en un proceso criminal”, “contra su voluntad”, “erróneamente” y “bajo protesta” y esas alegaciones son por sí solas suficientes para llenar el vacío que el fiscal de la corte de distrito creyó notar al oponer la excepción, como también lo fia creído el de esta corte al insistir en la procedencia de la referida excepción.
Por abora se dice que el pago se hizo involuntariamente y bajo protesta. _ Esto es bastante para la admisión de la demanda. La certeza ó nó de esas alegaciones lia de resultar de las pruebas que en el juicio se practiquen.
La otra cuestión que debiera resolverse es de fondo y se reduce á precisar si el “Alcoholado Barnés” que fabrican los demandantes debe pagar, como ellos sostienen, el cinco por ciento ad valorem como arbitrio impuesto por la Ley de Rentas, considerándolo como un “preparado medicinal” ó si en todo caso, como sostiene El Pueblo de Puerto Rico, debe pagar veinte y seis centavos por cada litro ó fracción de litro por ser un líquido espirituoso, destilado y producido en esta Isla.
Por eso es que los demandantes creen que han pagado-con exceso 718 pesos 44 centavos, cuya devolución solicitan en su demanda y por eso es que El Pueblo de Puerto Rica se opone á su devolución porque cree, dentro de su punto de vista, que tiene derecho á percibir como percibió 779 pesos 74 centavos *82por el impuesto ó arbitrio sobre 2,999 litros del “Alcoholado Barnés” vendido por los demandantes á los Sres. José Roma-guera y Oa.
Pero el Juez de la Corte de Ponce llegó sobre esos puntos á la conclusión que revela su sentencia, después de oír las pruebas que las partes aportaron al juicio.
No hay en este recurso términos hábiles para juzgar si fué ■errónea ó nó su apreciación y para saber si se formuló ó nó la protesta á que se refiere la demanda; en. ana palabra, si se .justificaron ó nó las alegaciones que contienen la demanda y ■contestación.
No tenemos una relación de hechos ó exposición del caso que pueda merecer nuestra consideración.
Aparece sí en la transcripción de los autos una exposi-ción de hechos firmada y convenida entre el abogado Don José A. Poventud, en representación de los demandantes y Don J. Henri Brown, fiscal y abogado de El Pueblo de Puerto Rico.
Esa exposición de hechos presentada á la. Corte de Distrito de Ponce, lleva fecha de 7 de septiembre de 1906, posterior, por consiguiente, á la sentencia y al escrito, interponiendo el recurso de apelación.
Esa exposición, por más que esté convenida por las partes, no está firmanda ni aprobada por el Juez de la Corte de Ponce y en tales condiciones no podemos darle valor alguno.
La razón es obvia; si por medio del recurso de apelación se impugna su sentencia, es necesario que tengamos á la vista toda la prueba que el juez sentenciador tuvo en cuenta para dictarla en el sentido que la dictó y hoy, por medio de esa ex-posición convenida pero sin aprobación, no sabemos si se prac-ticó y tuvo presente el juez otra prueba que no consta relacio-nada en la exposición defectuosa que aquí tenemos.
Palta, por consiguiente, base para apreciar con acierto la prueba y hay que suponer que la resolución apelada es *83' correcta y debe por consiguiente confirmarse en todas sns partes con las costas á los apelantes.

Confirmada.

Jaeces concurrentes: Sres. Presidente Qniñones y Asocia-dos, Hernández y MacLeary.
El Jnez Asociado, Sr. Wolf, no intervino en la resolneión de este caso.